DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,358,824 in view of Schroer et al (“Schroer”) (US 2009/0208687). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 9 of the pending application and claim 1 of US 10,358,824, each discloses a shingle system, at least one overlying shingle, at least one coated shingle 
but the pending application fails to disclose the first height being less than the second height.
However, Schroer discloses wherein the first height (of 9) is less than (Fig. 3) the second height (of 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins wherein the first height is less than the second height as disclosed by Schroer in order to allow for bonding to non-planar surfaces, with a lower level of adhesive consumption ([0049]).  
Re claim 10 of the pending application and claim 6 of US 10,538,918, each discloses a reinforcement material in the channel formed of the claimed materials.  
Re claim 11 of the pending application and claim 1 of US 10,538,918, each discloses the second sealant having an activation temperature of 80 to 140 degrees.   
Re claim 12 of the pending application and claim 1 of US 10,538,918, each discloses the second sealant having inert material at 10-70% weight, and .1%-2% filled asphalt adhesive.
Claims 13-14 are rejected as being dependent on a rejected claim.

Claim(s) 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 9 of U.S. Patent No. 10,538,918. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 9 of the pending application and claim 1 of US 10,538,918, each discloses a shingle system, at least one overlying shingle, at least one coated shingle sheet, a headlap portion, a tab portion, opposed upper and lower surfaces, at least on underlying shingle, a firs bead of sealant, a second bead of sealant, the first sealant sealing at a temperature less than 70 degrees (as 0 to 70 is less than 70), a channel, and sealant contacting the channel, and the second sealant thermally activated at a minimum temperature of 70 degrees (as 80 to 140 is at least 70),
but the pending application fails to disclose the first height being less than the second height.
However, Schroer discloses wherein the first height (of 9) is less than (Fig. 3) the second height (of 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins wherein the first height is less than the second height as disclosed by Schroer in order to allow for bonding to non-planar surfaces, with a lower level of adhesive consumption ([0049]).  
Re claim 10 of the pending application and claim 2 of US 10,538,918, each discloses a reinforcement material in the channel formed of the claimed materials.  
Re claim 11 of the pending application and claim 5 of US 10,538,918,
Re claim 12 of the pending application and claim 9 of US 10,538,918, each discloses the second sealant having inert material at 10-70% weight, and .1%-2% filled asphalt adhesive.
Claims 13-14 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2011/0061326) in view of McCorkle (US 3,138,897) and Schroer et al (“Schroer”) (US 2009/0208687).
Re claim 1, Jenkins discloses a shingle (Fig. 1 75, Fig. 6 87) comprising: 
at least one shingle sheet (75, 88) defining a headlap portion (77) and a tab portion (111) each having opposed upper (upper surface of 75 and 88) and lower surfaces (lower surfaces of 75 and 88); 

a bead of a second sealant (94) having a second height (Fig. 6) applied to the lower surface (lower surface of 111) of the tab portion (111); 
whereby when the shingle (75, 87) is placed on an underlying planar surface (85) with the bead of the first sealant (97) facing the underlying planar surface (85), the bead of the first sealant (97) does not contact (Fig. 6) the underlying planar surface (85),
but fails to disclose the at least one shingle sheet as coated, wherein the first sealant is formulated to seal at a temperature of 0 ˚F to 70 ˚F, wherein the second sealant comprises a thermally activated adhesive having a minimum activation temperature of 70 ˚F to 140 °F, wherein the first height is less than the second height.
However, McCorkle discloses the at least one shingle sheet (Fig. 1) as coated (Col 3 lines 70 — Col 4 lines 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins with the at least one shingle sheet as coated as disclosed by McCorkle in order to great increase weather ability and to prevent adhesion between shingles during packaging and shipping, as coated shingles are well known and common in the art.
In addition, McCorkle discloses at least one of the first sealant (11, see examiner comments) formulated to seal at a temperature of 0 ˚F to 70°F (Col 8 lines 49-56) and the second sealant (11, see examiner comments) comprising a thermally activated adhesive having a minimum activation temperature of 70 ˚F to 140°F (Col 6 lines 37-44).  
In re Aller, 220 F.2d 454, 456.	
In addition, Schroer discloses wherein the first height (of 9) is less than (Fig. 3) the second height (of 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins wherein the first height is less than the second height as disclosed by Schroer in order to allow for bonding to non-planar surfaces, with a lower level of adhesive consumption ([0049]).  
Re claim 2, Jenkins as modified discloses the shingle of claim 1, McCorkle discloses wherein the at least one coated shingle sheet (Jenkins: 75, 87) comprises an asphalt coated (McCorkle: Col 3 lines 63-69) overlay sheet (McCorkle:9) laminated to (Jenkins: [0047]) an asphalt coated (McCorkle:10) underlay sheet (McCorkle:11, Col 3 lines 63-69).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins wherein the at least one coated shingle sheet comprises an asphalt coated overlay sheet laminated to an asphalt coated underlay sheet as disclosed by McCorkle in order to allow for fire 
Re claim 5, Jenkins as modified discloses the shingle of claim 1, McCorkle discloses the second sealant (Jenkins: 94) comprising a thermally activated adhesive having a minimum activation temperature of at least 80°F to 140°F (McCorkle: Col 6 lines 37-44).
Re claim 7, Jenkins as modified discloses the shingle of claim 1, but fails to disclose wherein the shingle comprises two beads of the first sealant and the bead of the second sealant is disposed between the two beads of the first sealant.
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins wherein the shingle comprises two beads of the first sealant and the bead of the second sealant is disposed between the two beads of the first sealant in order to increase adhesion  between elements, through use of duplication of the claimed adhesives.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 8, Jenkins as modified discloses the shingle of claim 1, but fails to disclose wherein the first height is 5% to 95% less than the second height.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins to wherein the first height is 5% to 95% less than the second height in order to optimize or better adhere to non-planar surfaces without wasting adhesive material (as is the express purpose of utilizing varying height beads of sealant in Schroer).  In general, In re Aller, 220 F.2d 454, 456.  In addition, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 3-4, 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2011/0061326) in view of McCorkle (US 3,138,897), Schroer et al (“Schroer”) (US 2009/0208687) and Belt (US 2007/0042158).
Re claim 3, Jenkins as modified discloses the shingle of claim 1, but fails to disclose further comprising a channel on the upper surface of the headlap portion.
However, Belt discloses a channel (Fig. 4, in which 19 is applied) on the upper surface (of 74) of the headlap portion ([0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins further comprising a channel on the upper surface of the headlap portion as disclosed by Belt in order to transfer the load on the surface of the adhesive to the entire shingle, or provide a location to include a material to strengthen a nailing / fastening zone (including an adhesive zone) ([0019]).  
Re claim 4, Jenkins as modified discloses the shingle of claim 6, Belt discloses wherein the channel (into which 19 is located) comprises a reinforcement material (19) that is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass ([0019]).
Re claim 9, Jenkins discloses a shingle system (Fig. 1, Fig. 6) comprising: 

at least one underlying shingle (75, 87) comprising at least one shingle sheet (75, 87) defining a headlap portion (77, headlap of 87) and a tab portion (80, 111) each having opposed upper and lower surfaces (upper and lower surfaces of 77 and 80); 
the at least one overlying shingle (88) having a bead of a first sealant (Fig. 6 103) having a first height (Fig. 6) applied to the lower surface (lower surface of 88) of the tab portion (114) and a bead of a second sealant (107) having a second height (Fig. 6) applied to  the lower surface (lower surface of 88) of the tab portion (114),
 and the bead of the first sealant (103) contacts and adheres to (Fig. 6) the upper surface (upper surface of 87) of the headlap portion (headlap portion of 87) of the at least one underlying shingle (87) in the installed position (Fig. 6),
but fails to disclose the at least one shingle sheet as coated, wherein the first sealant is formulated to seal at a temperature of 0 ˚F to 70 ˚F, wherein the second sealant comprises a thermally activated adhesive having a minimum activation temperature of 70 ˚F to 140 °F, wherein the first height is less than the second height, the at least one underlying shingle having a channel on the upper surface of the headlap portion.
However, McCorkle discloses the at least one shingle sheet (Fig. 1) as coated (Col 3 lines 70 - Col 4 lines 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Jenkins with 
In addition, McCorkle discloses at least one of the first sealant (11, see examiner comments) formulated to seal at a temperature of 0 ˚F to 70°F (Col 8 lines 49-56) and the second sealant (11, see examiner comments) comprising a thermally activated adhesive having a minimum activation temperature of 70 ˚F to 140°F (Col 6 lines 37-44).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Jenkins with at least one of the first sealant formulated to seal at a temperature of 0-70°F and the second sealant comprising a thermally activated adhesive having a minimum activation temperature of 70-140°F as disclosed by McCorkle in order to activate sealants in varying conditions pertaining to varying temperatures.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.	
In addition, Schroer discloses wherein the first height (of 9) is less than (Fig. 3) the second height (of 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Jenkins wherein the first height is less than the second height as disclosed by Schroer in order to allow for bonding to non-planar surfaces, with a lower level of adhesive consumption ([0049]).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Jenkins further comprising a channel on the upper surface of the headlap portion, wherein the bead of the second sealant of the at least one overlying shingle contacts and adheres to the channel of the at least one underlying shingle in an installed position as disclosed by Belt in order to transfer the load on the surface of the adhesive to the entire shingle, or provide a location to include a material to strengthen a nailing / fastening zone (including an adhesive zone) ([0019]).  
Re claim 10, Jenkins as modified discloses the shingle system of claim 9, Belt discloses wherein the channel (into which 19 is located) comprises a reinforcement material (19) on the upper surface (of Jenkins: top of 87) of the headlap portion (of Jenkins: 87) of the at least one underlying shingle (Jenkins: 87) wherein the reinforcement material (19)  is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass ([0019]).
Re claim 11, Jenkins as modified discloses the shingle system of claim 9, McCorkle discloses the second sealant (Jenkins: 94) comprising a thermally activated 
Re claim 13, Jenkins as modified discloses the shingle system of claim 9, but fails to disclose wherein the at least one overlying shingle comprises two beads of the first sealant and the bead of the second sealant is disposed between the two beads of the first sealant.
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Jenkins wherein the at least one overlying shingle comprises two beads of the first sealant and the bead of the second sealant is disposed between the two beads of the first sealant in order to increase adhesion  between elements, through use of duplication of the claimed adhesives.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 14, Jenkins as modified discloses the shingle system of claim 9, but fails to disclose wherein the first height is 5% to 95% less than the second height.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Jenkins to wherein the first height is 5% to 95% less than the second height in order to optimize or better adhere to non-planar surfaces without wasting adhesive material (as is the express purpose of utilizing varying height beads of sealant in Schroer).  In general, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2011/0061326) in view of McCorkle (US 3,138,897), Schroer et al (“Schroer”) (US 2009/0208687) and Fensel et al (“Fensel”) (US 8,512,508).
Re claim 6, Jenkins as modified discloses the shingle system of claim 9, but fails to disclose wherein the thermally activated adhesive of the second sealant is a filled asphalt adhesive comprising an inert material in an amount of 10% to 70% by weight of the filled asphalt adhesive and an antioxidant in an amount of 0.1 % to 2% by weight of the filled asphalt adhesive.
However, Fensel discloses wherein the first thermally activated adhesive material (Claim 11) is a filled (Claim 11-12 disclosing filler) asphalt adhesive (Claim 12) comprising an inert material (Example E discloses 20-35% calcium carbonate, Col 7 line 6 discloses substituting dolomite for calcium carbonate, [0114] of the present application discloses dolomite as an example of an inert material) in an amount of 10 % to 70 % (Example E discloses 20-35%) by weight of the filled asphalt adhesive (Claim 11-12) and an antioxidant (Claim 11-12) in an amount of 0.1 % to 2 % by weight (Claim 12 discloses up to .5%) of the filled asphalt based adhesive (Claim 11-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Jenkins wherein the first thermally activated adhesive material is an asphalt based a filled asphalt adhesive comprising an inert material in an amount of 10 % to 70 % by weight of the filled asphalt .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2011/0061326) in view of McCorkle (US 3,138,897), Schroer et al (“Schroer”) (US 2009/0208687), Belt (US 2007/0042158) and Fensel et al (“Fensel”) (US 8,512,508).
Re claim 12, Jenkins as modified discloses the shingle of claim 1, but fails to disclose wherein the thermally activated adhesive of the second sealant is a filled asphalt adhesive comprising an inert material in an amount of 10% to 70% by weight of the filled asphalt adhesive and an antioxidant in an amount of 0.1 % to 2% by weight of the filled asphalt adhesive.
However, Fensel discloses wherein the first thermally activated adhesive material (Claim 11) is a filled (Claim 11-12 disclosing filler) asphalt adhesive (Claim 12) comprising an inert material (Example E discloses 20-35% calcium carbonate, Col 7 line 6 discloses substituting dolomite for calcium carbonate, [0114] of the present application discloses dolomite as an example of an inert material) in an amount of 10 % to 70 % (Example E discloses 20-35%) by weight of the filled asphalt adhesive (Claim 11-12) and an antioxidant (Claim 11-12) in an amount of 0.1 % to 2 % by weight (Claim 12 discloses up to .5%) of the filled asphalt based adhesive (Claim 11-12).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635